Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00874-CV

                             Juan Alberto CASTILLO and Ana L. Perez,
                                            Appellants

                                                  v.

                                         COMPASS BANK,
                                            Appellees

                      From the County Court at Law No. 2, Webb County, Texas
                               Trial Court No. 2014-CVD-000024-L2
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 15, 2015

DISMISSED FOR WANT OF PROSECUTION

           On September 23, 2014, appellants Juan Alberto Castillo and Ana L. Perez filed separate

notices of appeal from the trial court’s August 27, 2014 judgment. On December 15, 2014,

appellants filed separate affidavits of indigency in this court. By order dated January 20, 2015, we

construed the affidavits as motions for extension of time to file the affidavits in the trial court and

granted the motions. See Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684 (Tex. 2008).

In that same order, we ordered the clerk of this court to send copies of the affidavits and our order

to the district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2). We further
                                                                                       04-14-00874-CV


ordered that anyone who desired to file a contest to the affidavits to file such contests in this court

on or before January 30, 2015. No contests were filed. Because no contests were filed, appellants

were considered indigent for purposes of this appeal. Both the clerk’s record and the reporter’s

record had been filed in this court. Accordingly, we ordered appellants to file their appellants’

briefs in this court on or before January 13, 2015. Neither appellant filed a brief.

       Based on the foregoing, on March 20, 2015, we ordered appellant Juan Alberto Castillo

and appellant Ana L. Perez to file his and her briefs and written responses reasonably explaining

their failures to timely file their briefs in this court on or before March 30, 2015. We advised

appellants that if they failed to file their briefs and written responses as ordered, we would dismiss

their appeals for want of prosecution. See TEX. R. APP. P. 38.8(a). Neither appellant has filed a

brief or the written response as ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Compass Bank, recover its costs in this appeal from appellants Juan Alberto Castillo and

Ana L. Perez.

                                                   PER CURIAM




                                                 -2-